DEBT on a lease for years, habend. et tenend. pet £. 38 yearly, payable every half-year; afterwards the lessor bargained and sold the reversion to the plaintiff, who for a half years rent brought an action of debt and counted upon this, averring that the deed was enrolled within the six months, according to the statute; and the deed bore date before the rent day; but the rent day Came in before the six months were expired. Exception was taken to the declaration, that it does not shew whether the enrollment yeas before or after the rent day.
Curia. It is well enough. He says it was according to the statute, and if the deed was not enrolled the one the rent day, the other party should shew it. 4 Rep. Hind's case. It would he wrong if the bargainee was not to have the rent incurred before the enrollment. The law has always been so understood: and it has been so adjudged on solemn argument. 5 Jac. Alsop’s case. Tr, 20 Car. rot. 1420. One declared on a lease of the 24th of March, ha-bend, abinde per ann. rendering rent at Michaelmas, and the Annunciation: objected that the last Annunciation is not within the year. Sed non allocatur, quia abinde shall be taken exclusive of the day. 3 Roll. 521. Bendl. 187.